E. BRYAN WILSON
Acting United States Attorney

ADAM ALEXANDER
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: adam.alexander@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA
  UNITED STATES OF AMERICA,             )   No.
                                        )
                          Plaintiff,    )
                                        )   COUNT 1:
          v.                            )   SEXUAL EXPLOITATION OF A
                                        )   CHILD – PRODUCTION OF CHILD
  TIMOTHY WADE SWENSEN, JR.,            )   PORNOGRAPHY
                                        )    Vio. of 18 U.S.C. § 2251(a) and (e)
                          Defendant.    )
                                        )   COUNT 2:
                                        )   SEXUAL EXPLOITATION OF A
                                        )   CHILD – DISTRIBUTION OF CHILD
                                        )   PORNOGRAPHY
                                        )     Vio. of 18 U.S.C. § 2252A(a)(2)(A),
                                        )   (b)(1)
                                        )
                                        )   COUNT 3:
                                        )   SEXUAL EXPLOITATION OF A
                                        )   CHILD – POSSESSION OF CHILD
                                        )   PORNOGRAPHY
                                        )     Vio. of 18 U.S.C. § 2252A(a)(5)(B),
                                        )   (b)(2)
                                        )




          Case 3:21-cr-00057-TMB Document 8 Filed 05/18/21 Page 1 of 3
                                 INFORMATION

      The United States charges that:

                                        COUNT 1

       Between a date unknown to the United States, and on or about May 12, 2021, in

the District of Alaska, the defendant, TIMOTHY WADE SWENSEN, JR., did employ,

use, persuade, induce, entice, and coerce a minor, to wit: VICTIM 1, with the intent that

such minor engage in sexually explicit conduct for the purpose of producing a visual

depiction of such conduct, knowing that such visual depiction will be transported and

transmitted using any means and facility of interstate and foreign commerce; was

produced using materials that have been mailed, shipped, and transported in and affecting

interstate and foreign commerce by any means, including by computer; and was

transported and transmitted using any means and facility of interstate and foreign

commerce, and in and affecting interstate and foreign commerce.

       All of which is in violation of 18 U.S.C. § 2251(a), (e).

                                        COUNT 2

      Between a date unknown to the United States, and on or about May 12, 2021, in the

District of Alaska, the defendant, TIMOTHY WADE SWENSEN, JR., did knowingly

distribute any child pornography, depicting VICTIM 1, using any means and facility of

interstate and foreign commerce and that has been mailed, and has been shipped and

transported in and affecting interstate and foreign commerce by any means, including by

computer.

      All of which is in violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1).


                                 Page 2 of 3
         Case 3:21-cr-00057-TMB Document 8 Filed 05/18/21 Page 2 of 3
                                       COUNT 3

       Between a date unknown to the United States, and on or about May 12, 2021, in the

District of Alaska, the defendant, TIMOTHY WADE SWENSEN, JR, did knowingly

possess or knowingly access with intent to view any book, magazine, periodical, film,

videotape, computer disk, and any other material that containing an image of child

pornography that had been mailed, and shipped and transported using any means or facility

of interstate or foreign commerce and in and affecting interstate or foreign commerce by

any means, including by computer, and that was produced using materials that were mailed,

and shipped and transported in and affecting interstate and foreign commerce by any

means, including by computer.

       All of which is in violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2).

                               SPECIAL ALLEGATION

       The United States further alleges that prior to the commission of the offenses

charged in Counts One through Three of the Information, the defendant TIMOTHY WADE

SWENSEN, JR., had been previously convicted on February 14, 2011 of one count of

Sexual Assault in the Second Degree in violation of AS 11.41.410(a)(1) by the State of

Alaska in case 3AN-10-08592CR, a prior conviction under the laws of any State relating

to aggravated sexual abuse, and sexual abuse.


s/ Adam Alexander
ADAM ALEXANDER
Assistant U.S. Attorney
United States of America




                                 Page 3 of 3
         Case 3:21-cr-00057-TMB Document 8 Filed 05/18/21 Page 3 of 3
